          8:19-cv-00319-JMG Doc # 24 Filed: 10/15/20 Page 1 of 2 - Page ID # 1146




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

    TERREL LEE BECKWITH,

                        Plaintiff,                                8:19-CV-319

    vs.
                                                       MEMORANDUM AND ORDER
    ANDREW M. SAUL, Commissioner of
    Social Security,

                        Defendant.


           This matter is before the Court upon the plaintiff's Motion for Award of
Attorney Fees Pursuant under the Equal Access to Justice Act, 28 U.S.C. §
2412(d) (filing 22). The defendant has no objection to awarding of fees and
expenses in the amount of $7,500.00, which represents 37.5 hours of work at a
rate of $200.00 per hour.1 Filing 22-1.
           The Court has determined that plaintiff was the prevailing party in this
action, as the Commissioner's decision was reversed and the case was
remanded to the Commissioner for further proceedings; that the application
for fees was filed in a timely fashion;2 and that the position of the
Commissioner was not substantially justified because the administrative law

1   The maximum hourly fee of $125 specified in 28 U.S.C. § 2412(d)(1)(D)(2)(A) has been
adjusted to account for inflation.

2   An Equal Access to Justice Act application based on a district court judgment remanding a
case pursuant to sentence four of 42 U.S.C. § 405(g) must be filed no later than 30 days after
the sentence four judgment has been entered and the appeal period has run such that the
judgment is no longer appealable. See Pottsmith v. Barnhart, 306 F.3d 526, 527-28 (8th Cir.
2002); see also Shalala v. Schaefer, 509 U.S. 292, 302 (1993); Melkonyan v. Sullivan, 501 U.S.
89, 94-97 (1991).
    8:19-cv-00319-JMG Doc # 24 Filed: 10/15/20 Page 2 of 2 - Page ID # 1147




judge made findings that were not supported by substantial evidence. See Koss
v. Sullivan, 982 F.2d 1226 (8th Cir. 1993). Therefore, the plaintiff is entitled to
an award of attorney fees.


      IT IS ORDERED:


      1.    The plaintiff's Motion for Award of Attorney Fees Pursuant
            under the Equal Access to Justice Act, 28 U.S.C. § 2412(d)
            (filing 22) is granted.


      2.    By separate document, the Court shall enter judgment for
            the plaintiff and against the defendant providing that the
            plaintiff is awarded attorney fees of $7,500.00.


      Dated this 15th day of October, 2020.

                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge




                                       -2-
